OPINION
By THE COURT.
Submitted on motion of the appellee permit holder seeking an order dismissing the appeal for the reason that the appellant Board of Liquor Control has failed to file a bill of exceptions within the time required by *458§2321.05 R. C. The record discloses that the notice of appeal on questions of law was filed on December 21, 1955, and that no bill has -been filed up to the time of the filing of this motion, to wit, April 19, 1956. We have examined the assignment of errors submitted, together with appellant’s brief, and are of the opinion that a bill of exceptions is not necessary to exemplify some of the alleged errors to which the appeal is directed. The decision of the Court is also entered on the record which eliminates the necessity of a bill. Sec. 2321.05 R. C. requires a bill of exceptions only under certain conditions and “when the decision is not entered on the record.” This Court has frequently held that a bill of exceptions is not always essential to a review. See Cafe Tia Juana v. Board of Liquor Control, No. 5433, decided on April 18, 1956 (73 Abs 492), and cases cited therein.
The motion will be overruled.
MILLER, PJ, HORNBECK, J, concur.
WISEMAN, J, not participating.